Plaintiff takes the position that because when the loan was closed the 90-day period had expired within which the Stanton bank had agreed to take, in full satisfaction of its mortgage, $3,000 in bonds of the Home Owners Loan Corporation, he was at liberty to make a contract that defendant should pay the bank, by reimbursing plaintiff, for the difference between the market and par value of the bonds. Notwithstanding the expiration of this 90-day period, when the parties were notified that the loan was ready to be closed, plaintiff and defendant went to the loan corporation's office in Faribault to close it. They did close it, and the bonds were subsequently received. It appears that the assignment of the existing mortgage *Page 195 
from the Morristown bank to the Stanton bank had not been recorded, so when the loan was closed the Home Owners Loan Corporation accepted a satisfaction from the Morristown bank. At that time the plaintiff made an affidavit as president of the Morristown bank that no agreement had been made with defendant or anyone in his behalf to pay any discount on the bonds. The affidavit specifically stated that it was made as of the date of closing of the loan. It would seem obvious under these circumstances that the termination of the 90-day provision was waived. But whether it was or not, and whether at the time the loan was closed there was in force any agreement by the mortgagee or its assignee to accept the bonds at par seems to us wholly immaterial. The act of congress forbids the making of any contract such as plaintiff made, and no recovery may be had thereon. Plaintiff could not legally make such agreement. Defendant could not make it for or with him or for or with the bank.
Petition denied.